     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 1 of 11
                                                               20-cr-0468 (RMB)      1


 1     SUPREME COURT OF THE STATE OF NEW YORK
       COUNTY OF NEW YORK - CRIMINAL TERM - PART        41
 2     - - - - - - - - - - - - - - - - - - - -x
       THE PEOPLE OF THE STATE OF NEW YORK    :
 3                                            :
                                              :
 4             -against-                      :         INDICTMENT No.:
                                              :         2044/2014
 5                                            :
       ROBERT HADDEN,                         :         Proceeding
 6                                            :
                             Defendant.       :
 7     - - - - - - - - - - - - - - - - - - - -x
 8                         100 Centre Street
                           New York, New York 10013
 9
                           March 29, 2016
10     B E F O R E:
11            THE HONORABLE RONALD A. ZWEIBEL, J.S.C.
12     A P P E A R A N C E S:
13     FOR THE PEOPLE:
14
        OFFICE OF CYRUS R. VANCE, JR.
15      District Attorney New York County
        One Hogan Place
16      New York, New York 10013
17      BY: LAURA MILLENDORF, ESQ.
        BY: AMANDA GOUN, ESQ.
18      BY: JENNIFER GAFFNEY, ESQ.
19
       FOR THE DEFENDANT:
20
        CLAYMAN & ROSENBERG, LLP
21      Attorney for the Defendant
        305 Madison Avenue                    Clerk’s office is respectfully requested
22      New York, New York 10017              to docket and file this transcript.
23      BY: ISABELLE A. KIRSHNER, ESQ.
               AND
24      BY: WAYNE GOSNELL, ESQ.
25


                       Ivelisse Rodriguez, Senior Court Reporter
                                                  10/21/2020
     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 2 of 11
                                       Proceeding                         2


 1                      THE CLERK: Calling calendar number five,
 2             Robert Hadden, indictment number 2044/2014.
 3                      MS. KIRSHNER: Clayman and Rosenberg by
 4             Isabelle Kirshner and Wayne Gosnell.
 5                      MS. MILLENDORF: Laura Millendorf. Amanda Goun
 6             and Jennifer Gaffney for the People.
 7                      THE COURT: Are both sides ready for sentence?
 8                      MS. MILLENDORF: Yes.
 9                      MS. KIRSHNER: Yes, your Honor.
10                      THE CLERK: Robert Hadden, you are before the
11             Court for sentencing following your conviction by plea to
12             one count of criminal sexual act in the third degree and
13             one count of forcible touching.
14                      Prior to sentencing, the Court will give you, your
15             attorney and the assistant district attorney an
16             opportunity to address the Court with matters relevant to
17             sentencing. People?
18                      MS. MILLENDORF: Your Honor, we did have one
19             victim who wished to address the Court today. May I call
20             her up now?
21                      THE COURT: Sure.
22                      MS. MILLENDORF: Where would you like her to be?
23                      THE COURT: She could either step at the rail or
24             step up to your bench.
25                      THE COURT: Can I ask counsel to step up?

                       Ivelisse Rodriguez, Senior Court Reporter
     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 3 of 11
                                       Proceeding                          3


 1                      (Whereupon, an off-the-record discussion was held
 2             at the bench.)
 3                      MS. KANYOK: Your Honor, my name is Laura Kanyok.
 4                      THE COURT: Try to speak into that microphone.
 5                      MS. KANYOK: Hi, your Honor. My name is
 6             Laura Kanyok. I'm a professional dancer of 20 years.
 7             I've always dealt with injuries as an athlete, and I've
 8             had numerous physicians in my life because of that, and
 9             I've developed an insurmountable trust with most of them.
10                      I never thought that doctors were infallible, but
11             I always hoped that I'd chosen the most educated and
12             experienced ones to tend to my needs. I thought I'd done
13             that when I interviewed Dr. Hadden for my pregnancy care.
14                      Having my first and only child was an experience
15             that I've always dreamt of. The only focus that I had
16             for nine and a half months was the care and well-being
17             and the health of my daughter. I knew the sex of her
18             very early on. So going for doctors appointments with
19             Dr. Hadden, the first thing and only thing on my mind
20             that whole entire day was hearing her heartbeat. Nothing
21             else seemed to be in my vision at that moment.
22                      Somewhere during the second half of my pregnancy,
23             I felt something strange during an appointment. A
24             wetness between my legs that wasn't normal during a
25             vaginal exam. With a larger than normal belly and things

                       Ivelisse Rodriguez, Senior Court Reporter
     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 4 of 11
                                       Proceeding                         4


 1             happening to my body that I'd never experienced, I
 2             chucked it up that I must be crazy, because how could
 3             this happen with such a solid physician with Columbia
 4             University.
 5                      I delivered healthy daughter on               , and
 6             on June 29, 2012, I went for my post-partum appointment
 7             with Dr. Hadden. I had no belly. I had no fetal
 8             worries. My daughter was healthy, and he had done a full
 9             vaginal exam with a nurse practitioner in the room. I
10             had a clear bill of health.
11                      We started talking about my birth control from
12             then on in, and it was then, after the nurse left, that
13             he asked to go for a second vaginal exam, and I
14             completely went into a state of shock, because I kind of
15             knew maybe what was about to happen, hoping that that
16             wasn't going to be the case.
17                      With my cell phone in hand and naked on the table,
18             I laid back down and put my feet on the stirrups, and
19             felt the same wetness on my vagina that caused me to jump
20             back off the table.
21                      The events that happened from that point until
22             11 p.m. that day that led me down to the DA's office,
23             took me away from my infant -- I don't know -- I don't
24             need to explain that at the moment -- what that day did
25             to me. It wasn't just a botched knee surgery or

                       Ivelisse Rodriguez, Senior Court Reporter
     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 5 of 11
                                       Proceeding                          5


 1             something that could be fixed with medical care. It
 2             dented my psyche, and it ruined the most sacred moment of
 3             my life.
 4                      After that I had numerous months of therapy just
 5             to focus on being happy for my daughter. Every time I
 6             would change her diaper, I would think of that moment,
 7             and I still do in washing her.
 8                      I would walk the streets in fear of seeing a
 9             gray-haired man with a beard, not knowing what I would do
10             if I was face-to-face with him again. And it just -- now
11             I can't even go to a doctor's appointment without feeling
12             like I do right now.
13                      I said to my daughter this morning when I took her
14             to school, she said, "Mommy, where are you going,"
15             because I never get dressed like this to take her to
16             school. I said, "I'm going to talk to somebody in hope
17             that all the girls like you and me are safe forever."
18             She said, "Mommy, what do you mean?" I'll teach her that
19             as the years go on, and I hope that, and I thank you, and
20             I thank everybody involved with this case that this has
21             happened, and I hope no other woman in any other country
22             of any age ever has to experience this ever again. Thank
23             you.
24                      MS. MILLENDORF: Your Honor, as part of this plea,
25             the defendant has pleaded guilty to felony sexual assault

                       Ivelisse Rodriguez, Senior Court Reporter
     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 6 of 11
                                       Proceeding                          6


 1             against a patient during a routine exam, admitting that
 2             he licked her vaginal area.
 3                      He also pleaded guilty to a separate misdemeanor
 4             sex crime against a second patient, also during a routine
 5             exam, which covered his indictment for sexually abusing
 6             six different patients.
 7                      As part of this plea, the defendant will be a
 8             convicted felon, a registered sex offender, and must give
 9             up his medical license and agree not to seek a license in
10             any other state outside of New York.
11                      Ms. Kanyok has spoken here today for herself, but
12             over the course of this case, other victims have
13             expressed the following about the impact that this
14             defendant's actions have had on them.
15                      The defendant's sexual abuse was a traumatic
16             experience for these women, not only because it was a
17             nonconsensual sexual contact, but because the defendant
18             abused his position of trust as their doctor in
19             committing his crimes.
20                      In the cases where his victims were pregnant, the
21             defendant abused his position as their obstetrician to
22             abuse them rather than providing medical care during a
23             particularly vulnerable period of time.
24                      Pregnancy should be a joyful time, but it can also
25             be a scary time and carry risks. Rather than providing

                       Ivelisse Rodriguez, Senior Court Reporter
     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 7 of 11
                                       Proceeding                          7


 1             medical care and assurance during this fragile period,
 2             the defendant's actions left his victims feeling
 3             humiliated, confused and violated.
 4                      Through the defendant's acknowledgment of guilt,
 5             the People are hopeful that the victims in this case can
 6             gain closure, and that the defendant will not be in a
 7             position to abuse his power or sexually abuse his
 8             patients again.
 9                      THE COURT: Ms. Kirshner?
10                      MS. KIRSHNER: Your Honor, as you realize this
11             case has been pending and hard fought for a very long
12             time, and the People who are in the position to know the
13             actual facts and circumstances, all of them, came to a
14             decision in the negotiation, which was detailed, and
15             Dr. Hadden will no longer be practicing medicine, but
16             more importantly, we laid out in very clear detail what
17             the conditions of this plea are. We rely on those
18             conditions, and we're ready to proceed to sentence.
19                      THE COURT: Does Dr. Hadden wish to make a
20             statement?
21                      MS. KIRSHNER: No.
22                      THE COURT: All right. In accordance with the
23             plea agreement that was entered into between the District
24             Attorney's office and Ms. Kirshner the defendant's
25             attorney, with regard to the first count, criminal sexual

                       Ivelisse Rodriguez, Senior Court Reporter
     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 8 of 11
                                       Proceeding                         8


 1             act in the first degree, the defendant will be sentenced
 2             to zero days time served.
 3                      On the misdemeanor of forcible touching, the
 4             defendant will receive a one-year conditional discharge,
 5             and he no longer will be allowed to practice law.
 6                      MS. KIRSHNER: Medicine.
 7                      THE COURT: Practice medicine, excuse me.
 8             Practice medicine anywhere within the United States.
 9                      MS. KIRSHNER: He has already voluntarily
10             surrendered his license.
11                      THE COURT: And he'll be required to now go to the
12             Sex Offender Monitoring Unit within this building to
13             arrange for the transfer to New Jersey where he resides.
14                      MS. KIRSHNER: Yes.
15                      MS. MILLENDORF: Your Honor, we can do that SORA
16             assessment and SORA hearing now, if you'd like. I think
17             it should be fairly brief. We've shown the SORA risk
18             assessment instrument to the Court beforehand and defense
19             counsel. Should I go through that now?
20                      THE COURT: Go ahead.
21                      MS. MILLENDORF: The points assessed are as
22             follows, and as far as the corroboration that goes to
23             each of these sets of points, each of these points are
24             covered in both the indictment and the plea itself, so
25             there's no need to submit additional evidence or

                       Ivelisse Rodriguez, Senior Court Reporter
     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 9 of 11
                                       Proceeding                         9


 1             documentation at this time.
 2                      There are 25 points here assessed for category
 3             number two, sexual intercourse, deviate sexual
 4             intercourse or aggravated sexual abuse. Thirty points
 5             assessed in category number three for the number of
 6             victims, which is assessed here as three or more, because
 7             this category is assigned as the number of victims
 8             covered in the accusatory instrument.
 9                      And there are 20 points assessed in category
10             number seven, relationship with victim. The category
11             defined as, stranger or established for purpose of
12             victimizing or professional relationship, and there are
13             15 points here assessed for Category 14, being released
14             without supervision, and that brings us to a presumptive
15             category of two with a total of 90 points.
16                      MS. KIRSHNER: Your Honor, at this time, as per
17             our agreement, we're going to move for a downward
18             departure from that finding so that the Court can come to
19             a finding of a Level 1, which was zero to 70.
20                      As we discussed, that finding is based on the fact
21             in some ways the fact that he's not being placed on
22             probation is working to his detriment, and everyone
23             agrees that a probationary sentence is not necessary in
24             this case. That whatever occurred occurred in his office
25             and not out among the general public, and that we have

                       Ivelisse Rodriguez, Senior Court Reporter
     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 10 of 11
                                       Proceeding                         10


 1              now two years of -- almost two years of the pendency of
 2              this case, almost four years, since the incident that
 3              Ms. Kanyok addressed without any incident. And with
 4              those three factors in mind and with no objection from
 5              the District Attorney's office, the Court has agreed to a
 6              downward departure to a Level 1.
 7                      THE COURT: Is that correct there is no objection
 8              by the People?
 9                      MS. MILLENDORF: We agree this risk assessment
10              instrument does not take those factors into account and
11              defer to the Court's decision.
12                      MS. KIRSHNER: Is that a yes?
13                      MS. MILLENDORF: Yes.
14                      THE COURT: The defendant will be sentenced as a
15              Level 1 sex offender.
16                      MS. KIRSHNER: Your Honor, as part of the
17              agreement, we agree to waive any right to appeal, so I'm
18              not informing my client of that right. We agree that the
19              imposition of a sentence is appropriate and we will await
20              in the courtroom for the paperwork so he'll go upstairs
21              to do whatever filings.
22                      THE COURT: Do we have the waiver forms for
23              Dr. Hadden to sign?
24                      MS. MILLENDORF: Those were signed at the time of
25              plea.

                        Ivelisse Rodriguez, Senior Court Reporter
     Case 1:20-cr-00468-RMB Document 18 Filed 10/21/20 Page 11 of 11
                                         Proceeding                       11


 1                         THE COURT: They were. I want to advise
 2              Dr. Hadden by waiving your right to appeal, you're
 3              waiving your right to request the Appellate Division to
 4              review and reconsider the terms of this plea as well as
 5              the sentence. You do, however, reserve certain limited
 6              constitutional rights.
 7                         MS. MILLENDORF: Thank you, Judge.
 8                     *     *   *   *    *
 9     Certified to be a true and accurate transcript.
10

11                                    Ivelisse Rodriguez
                                     Senior Court Reporter
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                        Ivelisse Rodriguez, Senior Court Reporter
